Per Curiam.

Evidence of the hand writing cannot be received ; Bush’s testimony would be the best evidence, this is admitted at the bar. By the English practice, if a witness be beyond the reach of the process of the court, secondary evidence may be received.* This has not been our practice, where the residence of a witness is known to be another state, his deposition ought to taken. It is admitted that Bush is in Ohio, and the circumstance of his telling the counsel that he would not attend, cannot alter the ease. Non-suit.

 See 2 East. 250 John Rep. 451.